NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT R. SNYDER,                               No. 18-55335

                Plaintiff-Appellant,            D.C. No. 2:18-cv-01223-PSG-RAO

 v.
                                                MEMORANDUM*
CALIFORNIA DEPARTMENT OF
CORRECTIONS AND
REHABILITATION; D. ASUNCION,
Warden at California State Prison, Los
Angeles County,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      California state prisoner Robert R. Snyder appeals pro se from the district

court’s order denying his motion for a preliminary injunction in his 42 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1983 action alleging constitutional claims related to his prison cell assignments.

We have jurisdiction under 28 U.S.C. § 1292(a)(1). We review for an abuse of

discretion. Am. Hotel & Lodging Ass’n v. City of Los Angeles, 834 F.3d 958, 962

(9th Cir. 2016). We affirm.

      The district court did not abuse its discretion by denying Snyder’s request

for preliminary injunctive relief because Snyder failed to establish that he is likely

to succeed on the merits. See Jackson v. City & County of San Francisco, 746
F.3d 953, 958 (9th Cir. 2014) (plaintiff seeking preliminary injunction must

establish that he is likely to succeed on the merits, he is likely to suffer irreparable

harm in the absence of preliminary relief, the balance of equities tips in his favor,

and an injunction is in the public interest).

      AFFIRMED.




                                            2                                     18-55335